Citation Nr: 0808638	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  05-25 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for cervical spine 
degenerative disc disease.  

2.  Entitlement to service connection for numbness of the 
arms, secondary to cervical spine degenerative disc disease

3.  Entitlement to an increased evaluation for degenerative 
arthritis, L4-5, wedging of T11-12, and herniated disc 
disease, status post laminotomy and discectomy at L4-5.  

4.  Entitlement to an initial evaluation in excess of 20 
percent for left lower extremity L5 radiculopathy associated 
with degenerative arthritis at L4-5, wedging of T11-12, and 
herniated disc disease, status post laminotomy and discectomy 
at 
L4-5.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from December 1982 to 
January 1990.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Lincoln, 
Nebraska, VA Regional Office (RO).  

By rating decision, dated in January 2005, the agency of 
original jurisdiction (AOJ) established service connection 
for left lower extremity L5 radiculopathy and a 0 percent 
disability evaluation was assigned.  A March 2006 rating 
decision reflects that the evaluation was increased to 20 
percent.  The Board notes that since the increase to 20 
percent did not constitute a full grant of the benefits 
sought, the increased rating issue remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The appellant was afforded a personal hearing before a 
hearing officer at the RO in December 2005.  A transcript of 
the hearing has been associated with the claims file.  In May 
2007, the appellant withdrew his request for a travel Board 
hearing.  




FINDINGS OF FACT

1.  A cervical spine disorder was not manifest in service and 
is not attributable to service, and arthritis was not shown 
during service or within the initial post-service year.  

2.  Disability due to a cervical spine disorder is not 
attributable to a service-connected disease or injury.

3.  Disability due to numbness in the arms is not 
attributable to a service-connected disease or injury.

4.  The appellant's entire thoracolumbar spine is not 
unfavorably ankylosed and there are no incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  

5.  The evidence tends to establish that left lower extremity 
radiculopathy is moderately severe but severe radiculopathy 
is not shown.  


CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in or 
aggravated by service and arthritis may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309.  

2.  A cervical spine disorder is not proximately due to or 
the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310 (2007).

3.  Numbness of the arms is not proximately due to or the 
result of service-connected disease or injury.  38 C.F.R. § 
3.310 (2007).

4.  The criteria for an evaluation in excess of 40 percent 
for a lumbar spine disability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5237, 5243 (formerly Diagnostic Code 5293).

5.  The criteria for a 40 percent evaluation, but not 
greater, for left lower extremity L5 radiculopathy have been 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VETERANS CLAIMS ASSISTANCE ACT

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Additionally, as to timing, VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the appellant in August 2004 and September 
2004 that fully addressed all four notice elements and were 
sent prior to the initial AOJ decision in this matter.  The 
letters informed the appellant of what evidence was required 
to substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  

In addition, VA has a duty to assist the appellant in the 
development of the claims.  This duty includes assisting the 
appellant in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In this case, VA 
examinations are of record.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The AOJ has obtained VA treatment 
records, and the appellant was provided an opportunity to set 
forth his contentions during the hearing before a hearing 
officer at the RO in December 2005.  In addition, the 
appellant was afforded VA medical examinations.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

I.  Service Connection

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002 & Supp. 2007).  Service 
connection basically means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces.  38 C.F.R. § 3.303 (2007).  Service connection may 
also be granted for arthritis when it is manifested to a 
compensable degree within one year following discharge from 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 38 C.F.R. 
§§ 3.307, 3.309.

Except as provided in 38 C.F.R. § 3.300(c), disability that 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310 (2007).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The appellant asserts that he is entitled to service 
connection for a cervical spine disorder.  In his July 2004 
claim, he contended that service connection was warranted 
either on a direct basis or on a secondary basis.  

In regard to direct service connection, the Board notes that 
in order to establish service connection, the evidence must 
show that the appellant had a chronic disability due to 
disease or injury related by competent evidence to service.

The issue of whether a cervical disorder is related to 
service requires competent evidence.  The appellant can 
attest to factual matters of which he had first-hand 
knowledge, e.g., experiencing pain in service, reporting to 
sick call, being placed on limited duty, and undergoing 
physical therapy.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  The appellant as a lay person, however, has 
not been shown to be capable of making medical conclusions, 
and thus, his statements regarding causation are not 
competent in this case.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  Therefore, while the appellant is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  Therefore, he cannot provide a 
competent opinion regarding causation.  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit Court determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is an issue of fact.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet. App. 465 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).  See Barr v. 
Nicholson, 21 Vet App 303 (2007).  

The Board notes that service medical records document 
complaints of neck pain on several occasions during service.  
The assessments included cervical spasm in December 1988, 
trapezius spasm in January 1989, and cervical strain in 
February 1989 and July 1989.  In determining that the 
appellant's cervical spine disability is not related to the 
in-service manifestations, the October 2004 VA examiner noted 
a significant interval of many years between the in-service 
complaints, consisting of "nothing more than trapezius spasm 
and muscular strain in the neck," and the post-service 
diagnosis of a cervical spine disability.  The Board notes 
that a significant lapse in time between service and post-
service medical treatment may be considered as part of the 
analysis of a service connection claim and weighs against the 
claim.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (en banc).

To the extent that a May 1996 record reflects complaints of 
pain in the shoulder blades with eating, coughing, and 
sneezing, and an August 1996 VA examination report reflects 
complaints of neck pain with humidity, the reported findings 
pertained to the thoracic and lumbar spine.  The initial 
evidence of a chronic cervical spine disability is many years 
post service.  In that regard, the Board notes that a 
September 2003 computed tomography (CT) scan showed an 
irregularity of the anterior arch of C1 in March 2004, 
magnetic resonance imaging (MRI) was noted to show stenosis 
of C5-6 and C6-7, and he was noted to have undergone 
decompressive cervical laminectomy with lateral mass screws 
in June 2004.  As noted, however, the competent evidence 
establishes that cervical spine disability was not manifest 
in service, is not attributable to service, and arthritis was 
not shown during service or within one year after separation.  

In this case, the Board has accorded more probative value to 
the competent medical opinion to the effect that a chronic 
disorder of the cervical spine is not related to service.  
The examiner reviewed the claims file, the opinion is 
internally consistent, and the examiner provided a rationale 
for the opinion.  The Board finds the competent medical 
opinion to be far more probative than the appellant's 
unsupported lay statements in regard to causation.  Thus, the 
Board finds that the competent evidence establishes that a 
chronic cervical spine disorder was not manifest in service 
and that arthritis was not shown during service or within the 
initial post-service year.  

To the extent that the appellant has asserted secondary 
service connection for a cervical spine disorder, the Board 
notes that except as provided in 38 C.F.R. § 3.300(c), 
disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2007).  When aggravation of a 
veteran's non-service-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
Thus, in order to warrant service connection on a secondary 
basis for a cervical spine disability, the evidence must show 
that the appellant's service-connected disabilities either 
caused or aggravated the cervical spine disability.  

The Board finds that the competent evidence establishes that 
his cervical spine disorder is not related to a service-
connected disease or injury.  More specifically, in a January 
2005 opinion, the VA examiner stated that it was not likely 
that the cervical spine disorder is related to his lumbar 
spine disorder, noting a spontaneous appearance of cervical 
symptoms and an interval of many years without treatment for 
the cervical spine disorder, indicating that the cervical 
spine disorder is independent of the service-connected lumbar 
spine disability.  There is no competent evidence that a 
cervical spine disability was caused or aggravated a service-
connected disease or injury.  Further, the VA examiner 
attributed paresthesias of the upper extremity to the 
cervical spine disorder, and thus, service connection for 
numbness of the arms is not warranted.  The Board finds the 
competent medical opinion to be more probative than the 
appellant's unsupported statements in regard to the 
determination of whether numbness of the arms is related to a 
service-connected disease or injury.  The examiner reviewed 
the claims file and a provided a detailed rationale for the 
opinion.  

In sum, a chronic cervical spine disorder was not manifest in 
service, arthritis of the cervical spine was not shown during 
service or within the initial post-service year, a cervical 
spine disorder is not related to a service-connected disease 
or injury, and numbness of the arms is attributable to the 
nonservice-connected cervical spine disorder.  

The preponderance of the evidence is against the claims and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.


II.  Evaluation

Criteria

Lumbosacral or cervical strain is rated under Diagnostic Code 
5237.  Intervertebral disc syndrome is rated under Diagnostic 
Code 5243.  

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1) 10 percent -- Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2) 20 percent -- Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3) 30 percent -- Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4) 40 percent -- Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

5) 50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6) 100 percent -- Unfavorable ankylosis of the entire spine.

Note (1)  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
Diagnostic Code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2) provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

The Diagnostic Codes for the spine are as follows:  5235 
Vertebral fracture or dislocation; 5236 Sacroiliac injury and 
weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal 
stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 
Degenerative arthritis of the spine (see also Diagnostic Code 
5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

Mild incomplete paralysis of the sciatic nerve warrants a 10 
percent rating.  A 20 percent rating requires moderate 
incomplete paralysis of the sciatic nerve.  A 40 percent 
rating requires moderately severe incomplete paralysis of the 
sciatic nerve.  A 60 percent rating requires severe 
incomplete paralysis with marked muscular atrophy.  An 80 
percent rating requires complete paralysis.  When there is 
complete paralysis, the foot dangles and drops, no active 
movement of the muscles below the knee is possible, and 
flexion of the knee is weakened or (very rarely) lost.  38 
C.F.R. § 4.124(a), Diagnostic Code 8520.

When rating a service-connected disability, the entire 
medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where service connection 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board must evaluate 
the medical evidence of record since the filing of the claim 
for an increased rating and consider the appropriateness of a 
"staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts).  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In addition, in cases in 
which a claim for a higher initial rating stems from an 
initial grant of service connection for the disability at 
issue, staged ratings may be assigned for different periods 
of time during the pendency of the appeal.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that service connection for a 
lumbar spine disability was established in an April 1993 
rating decision, and a disability evaluation was assigned 
under Diagnostic Code 5010.  In an August 1996 rating 
decision, a higher evaluation was assigned under Diagnostic 
Codes 5010-5293.  A March 2006 rating decision reflects that 
a 40 percent rating has been assigned under Diagnostic Codes 
5010-5293.  The Board notes that VA promulgated new 
regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 
23, 2002, and again effective September 26, 2003.  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.  The appellant filed the claim on appeal in 
July 2004.  Thus, only the new criteria in effect at the time 
of the July 2004 claim will be considered by the Board.  The 
Board notes that the appellant was provided with the new 
criteria in the May 2005 statement of the case.  

The Board finds that a rating in excess of 40 percent is not 
warranted for the lumbar spine disability.  In this case, the 
evidence establishes severe limitation of motion of the back 
with additional functional loss due to such factors as pain, 
fatigue, weakness and lack of endurance.  The evidence also 
establishes, however, that neither the entire spine nor the 
thoracolumbar spine is unfavorably ankylosed.  The spine is 
not fixated in flexion or extension.  

In regard to actual limitation of motion of the back, on VA 
examination in January 2006, forward flexion of the 
thoracolumbar spine was to 50 degrees.  Extension was to 30 
degrees.  Left lateral flexion was to 30 degrees and right 
lateral flexion was to 30 degrees.  Left lateral rotation was 
to 30 degrees and right lateral rotation was to 30 degrees. 
Thus, while the evidence shows that there is significant 
limited motion of the thoracolumbar spine, it is clearly not 
unfavorably ankylosed and the entire spine is not ankylosed.  
Thus, the criteria for a rating excess of 40 percent for the 
back have not been met.  As noted, the evidence reflects 
pain, fatigue, and weakness on motion and the Board finds 
that the currently assigned 40 percent disability rating for 
the lumbar spine disability adequately compensates him for 
his pain and functional loss in this case.  The Board notes 
that the January 2006 VA examiner stated that the effects of 
the disability in term of daily activities were primarily 
mild to moderate in degree.  Consequently, a higher rating is 
not warranted based on the General Rating Formula.  

With regard to the criteria for intervertebral disc syndrome, 
the examination reports do not show incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  The Board notes that while the appellant 
indicated that rest was an alleviating factor for a flare-up, 
a flare-up was noted to last approximately one day.  As such, 
a rating in excess of 40 percent for the lumbar spine 
disability is not warranted under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes.

The Board notes that the appellant is competent to report his 
symptoms.  He is not, however, a medical professional and his 
opinion is not competent in regard to matters requiring 
medical expertise, such as the degree of impairment in this 
case.  Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992) 
(lay persons are not competent to offer evidence that 
requires medical knowledge).  The Board has accorded more 
probative value to the objective medical evidence as to the 
degree of impairment.  The Board notes that the examiners 
reviewed the claims file and provided detailed reports.  As 
noted, the competent evidence establishes severely limited 
motion of the thorocolumbar spine with additional functional 
impairment.  Such findings, however, do not meet the 
schedular criteria for a higher rating.  The Board notes that 
while an antalgic gait was noted with flare-ups on VA 
examination in January 2006, as noted, the evidence 
establishes that the spine is not fixed in flexion or 
extension.  Thus, a rating in excess of 40 percent is not 
warranted for the lumbar spine disability.  

In regard to neurologic impairment, service connection has 
been established for neurologic impairment of the left lower 
extremity, and the Board notes that the appellant testified 
that neurologic impairment affects only the left lower 
extremity and not the right lower extremity.  Transcript at 4 
(2005).  In addition, a November 2004 electromyography (EMG) 
report and a January 2005 VA opinion, attribute upper 
extremity neurologic impairment to a nonservice-connected 
cervical spine disorder.  

As to the evaluation of the left lower extremity, the Board 
notes that the appellant is appealing the original assignment 
of disability evaluation following an award of service 
connection in January 2005, for left lower extremity 
radiculopathy related to the lumbar spine disability.  In 
such cases, the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  The March 2006 rating decision 
reflects that a 20 percent evaluation has been assigned for 
left lower extremity radiculopathy for the entire period.  
Accordingly, the question is whether a rating in excess of 20 
percent is warranted at any time during the appeal period.  

The AOJ has assigned a 20 percent disability rating for 
radiculopathy of the left lower extremity under Diagnostic 
Code 8520, reflecting moderate impairment.  The Board finds 
that the evidence tends to establish moderately severe 
impairment due to left lower extremity radiculopathy, and 
thus, a 40 percent rating is supportable.  

As noted, the appellant is competent to report his symptoms.  
See e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The 
appellant's complaints, as reflected in the January 2006 VA 
examination report, consist of moderate-to-severe weekly pain 
in the left leg with decreased strength and decreased 
sensation lasting up to one day.  The Board notes that 
findings on EMG in November 2004 were noted to be consistent 
with a chronic L5 radiculopathy of the left lower extremity.  
On VA examination in January 2006, decreased muscle strength 
and sensory deficit consistent with L5 distribution were 
noted.  While no muscle atrophy, no abnormal muscle tone or 
bulk, and abnormal plantar reflex were noted, the examination 
report notes nerve dysfunction and neuralgia, and lower 
extremity pain was noted to impact his ability to lift and 
carry, and to cause difficulty with reaching.  Significantly, 
and consistent with the appellant's report of moderate-to-
severe lower left extremity symptoms, the examiner determined 
that there was essentially mild-to-severe impairment, 
depending on the particular activity.  Thus, the Board finds 
that a 40 percent rating for moderately severe neurologic 
impairment of the left lower extremity is supportable.  

A rating in excess of 40 percent is not warranted for left 
lower extremity radiculopathy.  While the January 2006 VA 
examination report notes that the left lower extremity 
impairment is from mild-to-severe depending on the particular 
activity involved, there is no evidence of marked muscular 
atrophy.  Both the October 2004 and the January 2006 VA 
examination reports specifically note no muscle atrophy of 
the lower left extremity.  Thus, the Board finds that the 
competent evidence establishes that the criteria for a rating 
in excess of 40 percent under Diagnostic Code 8520 for left 
lower extremity radiculopathy have not been met.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a rating in excess of 40 percent.

The evidence is in favor of a 40 percent rating for left 
lower extremity L5 radiculopathy.  Consequently, the benefits 
sought on appeal, in part, are granted.  The preponderance of 
the evidence is against an evaluation in excess of 40 percent 
for degenerative arthritis of L4-5, wedging of T11-12, and 
herniated disc disease status post laminotomy and discectomy 
at L4-5.  Consequently, the benefits sought on appeal as to 
that issue are denied.  

Lastly, the Board finds that the evidence does not show that 
this case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board notes that while VA records reflect 
that the appellant underwent a laminectomy and discectomy of 
the L4-5 region in October 1998, such does not constitute 
frequent hospitalization.  In addition, the January 2006 VA 
examination report notes that he is unemployed largely due to 
a cervical spine disorder.  The appellant is not service 
connected for a cervical spine disorder.  


ORDER

Service connection for cervical spine disability, to include 
degenerative disc disease is denied.  

Service connection for numbness in the arms is denied.  

A rating in excess of 40 percent for degenerative arthritis 
of L4-5, wedging of T11-12, and herniated disc disease status 
post laminotomy and discectomy at L4-5 is denied.  

A 40 percent rating, but not greater, for left lower 
extremity radiculopathy is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


